 
 
I 
111th CONGRESS
1st Session
H. R. 1473 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Boozman (for himself, Mr. Westmoreland, Mr. Gingrey of Georgia, Mr. Ross, Mr. Shuster, Mr. Snyder, Mr. Boren, and Mr. Berry) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of the Army to establish, modify, charge, and collect recreation fees at lands and waters administered by the Corps of Engineers. 
 
 
1.Short titleThis Act may be cited as the Army Corps of Engineers Recreation Improvement Act.
2.Authorizing Secretary of the Army to establish, modify, charge, and collect recreation fees
(a)In generalBeginning in fiscal year 2010 and thereafter, the Secretary of the Army may establish, modify, charge, and collect recreation fees at lands and waters administered by the Corps of Engineers in the same manner and subject to the same terms and conditions as the Secretary of the Interior may establish, modify, charge, and collect recreation fees with respect to Federal recreation lands and waters managed by the Bureau of Reclamation pursuant to the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.).
(b)Use of special account for deposit and expenditure of feesThe Secretary of the Treasury shall establish a special account in the Treasury of the United States for the Corps of Engineers, which shall be used for the same purpose and subject to the same terms and conditions as the special accounts established in the Treasury of the United States for each Federal land management agency under section 807 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806). 
 
